Title: William Carruthers to James Monroe, 12 December 1816
From: Carruthers, William
To: Monroe, James


        
          Sir.
          Lexington Va 12th Decer 1816
        
        Althoug Verry Slightly if at all Known to You, I hope the liberty I propose Takeing of Troubling You With my Ideas on a few Subjects that I think Interest Our Country Will not be thought Troublesome.
        
        Haveing Taken a long Ride this fall through the Western Country, Some Subjects of a public Nature came under my Observation Which I think Worth Mentioning to Some Member of the Administration. Shoal Creek a Branch of Tennissee that Emties in Near the lower end of the Shoals on the North Side in the late purchase from the Indians, Appears to me to Combine Many Advantages for an Armory, Both for large & Small Arms—in its Vissinity there is an Abundance of Iron Ore thought to be of excellent Qualtity, the Stream is large enough for Water Works; the Situation is Central as Respects the Western Country, Convenient to as Good Navigation as any in that Country, and if the Seat Was Chosen Before any Sale of land Takes place a permanent Supply of Timber & Metal Might be Secured for the Manufacture Both of large & Small Arms—Which Would be a Great Saveing, of Transportation Alone On Heavy Arms, The Establishment of a Good foundary There Would also Aid the Improvement of the Western Country By Supplying it With large Castings for Steam and Other Machenery Which in Many parts of that country Must be Substituted for Water power, as Good Streams are Not plenty in Some of the Richest parts of the Country, and their Situation is So Remote from Where the Can Get a Supply of Such Articles that is Disscourages Such enterprizes the expence of Transportation is So Great for these Reasons it Appears to me that An Establishment of that Sort at that place if Well Designed & faithfully Executed Would be Verry Serviceable to the United States by preparing a Supply of Arms Near Or Convinient to Where they May be Wanted, and at the Same time Aid in improveing the Western Country.
        It also Struck me that some of the Surveyors Districts Were too large for Convenience, both for the Surveyors & for those that may have Occasion to Transact Business With them—for instance the Mississippy Territory Where the Surveyor resides at Or Near Natchez, and Since the late purchase from the Creekes Shannees & Chicksaws there is a Great Deal of Business to be done Near the Tennissee line, a distance of five hundred Miles from Natchez. If the Districts Were More Circumscribed, Would Not the Surveyor have More perfect Knowledge of all parts of his district, be Better able to execute the designs of the Goverment, and be More Conveniently Situated to those Who Might have Occasion to Transact Business With Them. Some Other Subjects of publick interest came under My Observation but as I am Not Much Accustomed to advise in Such Matters & no Doubt You are tired of this, I will Therefore Subscribe Myself Your Obt Hml Sevt
        
          Wm. Caruthers
        
      